Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 1 of 19




                    Case Clip(s) Detailed Report




                           Qualcomm



                 Saturday, January 05, 2019, 10:22:48 PM
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 2 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                          Qualcomm



     Blumberg, Ira (Vol. 01) - 04/20/2018                                           1 CLIP (RUNNING 00:54:55.293)



          ATTORNEYS' EYES ONLY*** ...
          IB                                   38 SEGMENTS (RUNNING 00:54:55.293)

          1. PAGE 13:06 TO 13:13 (RUNNING 00:00:15.459)

                     06    BY MR. HOLTZ:
                     07          Q.   Good morning. We met briefly before the
                     08    deposition started. So first of all, could you just
                     09    state your name for the record.
                     10          A.   Ira Blumberg.
                     11          Q.   And you're an attorney, correct,
                     12    Mr. Blumberg?
                     13          A.   I am.
          2. PAGE 15:23 TO 16:17 (RUNNING 00:01:12.315)

                     23          Q.    Could you briefly describe your job
                     24    functions and responsibilities with Lenovo?
                     25          A.    Sure. When I was hired, and up until
               00016:01    about six months ago, I was the vice president of
                     02    intellectual property, which included responsibility
                     03    for patents, copyrights, trade secrets. At some
                     04    points during my tenure, trademarks as well; at other
                     05    points we had other attorneys responsible for
                     06    trademarks.
                     07                But putting trademarks aside, I was
                     08    responsible for overseeing prosecution, maintenance,
                     09    and -- and management of our patent portfolio, of
                     10    copyrights, of trade secrets, and also for all
                     11    licensing engagements around those forms of
                     12    intellectual property, as well as giving advice to
                     13    both business clients and business attorneys on
                     14    intellectual property matters.
                     15                About six months ago, in addition to those
                     16    responsibilities, I took over responsibility for
                     17    intellectual property litigation as well.
          3. PAGE 29:14 TO 30:07 (RUNNING 00:01:14.250)

                     14          Q.   And what do you recall discussing at this
                     15    meeting with the FTC regarding pricing, as it relates
                     16    to Qualcomm's patent licensing?
                     17          A.   I don't remember anything specifically,
                     18    other than talking about the -- the pricing that --
                     19    that we had been negotiating.
                     20          Q.   When you use the term "pricing," are you
                     21    talking about royalty rates?
                     22          A.   Yes.
                     23          Q.   Okay. Did you offer any views or opinions
                     24    about the pricing or the royalty rates that Qualcomm
                     25    was requesting?
               00030:01          A.   I don't recall specifically, but I may
                     02    have expressed the view that I thought they were --
                     03    the rates were high.
                     04          Q.   Why did you think the rates were high?
                     05          A.   Probably because of my experience in the
                     06    industry and various judicial decisions that had been
                     07    handed down over the -- the last several years.
          4. PAGE 30:18 TO 31:12 (RUNNING 00:01:05.618)

                     18            Q.     And regarding your experience in the

CONFIDENTIAL                                                                                              page 1
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 3 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                          Qualcomm

                   19      industry, what is it about that experience that led
                   20      you to let the FTC know you thought Qualcomm's
                   21      royalty rates were high?
                   22            A.   Various aspects of the -- the licenses
                   23      that Qualcomm negotiates, including long-term
                   24      licenses that don't take into account changes in the
                   25      size of their portfolio but fix the royalty rates,
             00031:01      and fix those royalty rates at a level higher than
                   02      most of the other licensors in -- in the field.
                   03            Q.   So do you believe that Qualcomm's royalty
                   04      rates are higher than other licensors in the field?
                   05            A.   Yes, I do.
                   06            Q.   Are they higher than all other licensors
                   07      in the field?
                   08            A.   I don't know what all other licensors in
                   09      the field charge, but the ones that I do know of
                   10      are -- are lower.
                   11            Q.   Which ones do you know of that are lower?
                   12            A.   Nokia, Ericsson, InterDigital.
          5. PAGE 42:06 TO 42:12 (RUNNING 00:00:17.971)

                     06               Do you know if Qualcomm's portfolio of
                     07    2G and 3G patents has either grown or gotten smaller
                     08    since the time the agreement you have in mind was
                     09    signed?
                     10          A.   Since I'm not even sure when that
                     11    agreement was signed, no, I don't have a -- a good
                     12    sense of it.
          6. PAGE 44:07 TO 45:16 (RUNNING 00:01:50.728)

                   07            Q.   Okay. Has -- has Lenovo claimed in
                   08      negotiations with Qualcomm that this agreement
                   09      constitutes patent misuse?
                   10            A.   I don't have a specific recollection, but
                   11      I would guess probably so.
                   12            Q.   But -- but you don't know with any
                   13      certainty?
                   14            A.   Again, I can't pinpoint the meeting, but I
                   15      believe I probably have expressed that view to at
                   16      least one of Qualcomm's representatives over time.
                   17            Q.   Do you recall what the response of
                   18      Qualcomm's representative to your expressing that
                   19      view was?
                   20            A.   Not specifically, but my recollection is
                   21      that they did not express a lot of concern that we
                   22      were going to challenge them.
                   23            Q.   If you believe that this license
                   24      constitutes patent misuse, why have you not brought a
                   25      legal challenge?
             00045:01            A.   My understanding is that Qualcomm has in
                   02      the past retaliated against customers who have
                   03      attempted to challenge its legal terms, by either
                   04      delaying or cutting off supply of chips.
                   05            Q.   What's the basis for that understanding?
                   06            A.   Two things. One, when we acquired
                   07      Motorola, I had conversations with the Motorola legal
                   08      team where they described having that experience
                   09      directly. And the second is when we objected to some
                   10      of the other terms in this license and suggested we
                   11      were contemplating terminating it, the response we
                   12      got from Qualcomm was, "Feel free, but then we won't
                   13      sell you any more chips."
                   14            Q.   So Qualcomm told you if you terminated the
                   15      license, it wouldn't sell Lenovo any more chips?
                   16            A.   That's correct.


CONFIDENTIAL                                                                          page 2
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 4 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                          Qualcomm

          7. PAGE 45:17 TO 45:21 (RUNNING 00:00:14.637)

                     17          Q.   Did Qualcomm ever say, if Lenovo brings a
                     18    challenge to the license, claiming patent misuse, it
                     19    would terminate -- or it would refuse to sell Lenovo
                     20    any chips?
                     21          A.   I don't recall that specifically.
          8. PAGE 70:24 TO 72:08 (RUNNING 00:02:01.745)

                   24            Q.   Sure. So you mentioned that there were
                   25      some negotiations that resulted in an amendment to
             00071:01      the licensing agreement between Lenovo and Qualcomm,
                   02      correct?
                   03            A.   Yes.
                   04            Q.   When was that amendment, or whatever form
                   05      it took, signed?
                   06            A.   There were a series of amendments that
                   07      were negotiated between 2013 and 2016. I don't
                   08      recall the date that the last one was signed.
                   09            Q.   During those negotiations, did Lenovo ever
                   10      say or propose that it would just go buy its chips
                   11      somewhere else unless Qualcomm agreed to lower its
                   12      licensing rates?
                   13            A.   Not to the best of my knowledge, but I
                   14      wasn't involved in all of the negotiations.
                   15            Q.   Okay. Did you ever make that point known
                   16      to Qualcomm?
                   17            A.   Not that I recall.
                   18            Q.   Why not?
                   19            A.   My understanding from our business
                   20      colleagues was that at least with respect to high-end
                   21      phones, at the time that we're talking about,
                   22      Qualcomm had the best chipset available and that it
                   23      would be difficult to convince consumers and carriers
                   24      to spend for a high-end phone if it did not have
                   25      the -- the features, functions, and -- and
             00072:01      performance that the Qualcomm chip provided.
                   02            Q.   Did the business personnel who told you
                   03      this tell you that there was absolutely no
                   04      alternative? If we didn't use Qualcomm's chip, we
                   05      couldn't market a phone?
                   06            A.   I believe at least on one occasion I did
                   07      have that impression from the business people, at
                   08      least with respect to the high end of the market.
          9. PAGE 83:08 TO 84:03 (RUNNING 00:01:17.609)

                   08            Q.   Sure. Has anybody within Lenovo or
                   09      Motorola ever said to you, since the signing of this
                   10      amendment, "You can't terminate that agreement
                   11      because we need Qualcomm's chips"?
                   12            A.   Yes.
                   13            Q.   Who? Who said that to you?
                   14            A.   Two individuals that I can recall
                   15      specifically. One is Christian Eigen, who is CFO of
                   16      one of our subsidiaries, Medion, and also for Lenovo,
                   17      the head of strategic alliances.
                   18                 The other individual was Amar -- I can
                   19      never pronounce his last name. He was the previous
                   20      head of the mobile business group, and he served in
                   21      that role until the -- the end of last year.
                   22            Q.   Do you recall what Motorola chips either
                   23      Mr. Eigen or Amar told you Lenovo or Motorola needed
                   24      from Qualcomm?
                   25            A.   They didn't mention specific chips. They
             00084:01      simply said they could not risk the supply disruption
                   02      that would result very likely from terminating the


CONFIDENTIAL                                                                          page 3
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 5 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                     03    agreement.
          10. PAGE 92:08 TO 92:19 (RUNNING 00:00:44.070)

                     08               Let me ask you this: During any of your
                     09    negotiations with Qualcomm -- by "your," I mean
                     10    Lenovo's and Motorola's -- has Qualcomm ever said, to
                     11    your knowledge, "You either need to buy all your
                     12    chips from us or we're not selling you any chips"?
                     13          A.   No, I don't have a knowledge of such a
                     14    communication.
                     15               I will say that in the course of
                     16    negotiating some of these amendments, Qualcomm
                     17    offered what appeared to be substantial financial
                     18    incentives for either exclusivity or near
                     19    exclusivity.
          11. PAGE 92:20 TO 93:01 (RUNNING 00:00:16.771)

                   20            Q.   But no agreement was ever signed that
                   21      included such a term, correct?
                   22            A.   No.
                   23            Q.   Sorry. Just to make sure, because I got a
                   24      double negative in there: Was any agreement ever
                   25      signed that included such a term?
             00093:01            A.   Not to my knowledge.
          12. PAGE 130:23 TO 132:07 (RUNNING 00:01:43.340)

                   23            Q.   Now, you mentioned earlier when we were
                   24      discussing that at least in your view, the proper
                   25      royalty base for standard-essential patents would be
             00131:01      the cost of the modem chip; did I get that right?
                   02            A.   Or the smallest saleable patent practicing
                   03      unit, as the case may be.
                   04            Q.   Understood. And in your view, in a cell
                   05      phone, what is the smallest saleable practice --
                   06      patent practicing unit?
                   07            A.   With respect to standard-essential
                   08      patents, I believe it is either the modem chip or the
                   09      modem and the CPU together.
                   10            Q.   Which one?
                   11            A.   Depends on the patent.
                   12            Q.   Now, in your view, is there anything
                   13      improper -- improper or inappropriate or contrary to
                   14      a FRAND obligation for a standard-essential patent
                   15      holder to only license its patents to cellular device
                   16      makers, rather than to chip makers?
                   17                 MR. KEHL: Object to the form of the
                   18           question.
                   19                 THE WITNESS: My interpretation of FRAND
                   20           obligations does suggest that the licensor has
                   21           an obligation to license any company that
                   22           requests a license, whether it is a chip
                   23           company, an end device company, or anything in
                   24           between.
                   25
             00132:01      BY MR. HOLTZ:
                   02            Q.   What's that understanding based on?
                   03            A.   My experience in the industry and my
                   04      reading of the rules.
                   05            Q.   Which rules?
                   06            A.   The various organizations like ETSI, IEEE,
                   07      and so on.
          13. PAGE 132:08 TO 132:10 (RUNNING 00:00:06.579)

                     08          Q.   All right. Do IEEE and ETSI have
                     09    identical rules with respect to that?


CONFIDENTIAL                                                                          page 4
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 6 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                     10            A.     No, they don't.
          14. PAGE 145:23 TO 146:08 (RUNNING 00:00:23.592)

                   23                 If we could just start by circling back to
                   24      some of your background information. Would it be
                   25      fair to say that you've been involved in -- in
             00146:01      licensing negotiations for at least the past 20 years
                   02      of your career?
                   03            A.   Yes.
                   04            Q.   And approximately how many licensing
                   05      negotiations would you estimate that you've been
                   06      involved in?
                   07            A.   I've lost count, but certainly more
                   08      than 100.
          15. PAGE 148:25 TO 149:13 (RUNNING 00:00:37.759)

                   25                 Do you think the running royalty rate that
             00149:01      Lenovo pays to Qualcomm is compliant with Qualcomm's
                   02      FRAND obligations?
                   03                 MR. HOLTZ: Objection. Calls for a legal
                   04           conclusion.
                   05                 THE WITNESS: I -- I don't, based on -- as
                   06           I mentioned this morning -- just the royalty
                   07           demands, not even accounting for the actual
                   08           royalty deals that other patent holders in the
                   09           space have. Based on the negotiations I've had
                   10           with companies like Nokia, Ericsson,
                   11           InterDigital, and other significant patent
                   12           holders, Qualcomm's rates are substantially
                   13           higher.
          16. PAGE 150:13 TO 150:19 (RUNNING 00:00:15.413)

                     13          Q.   Was there ever a time during your
                     14    employment at Lenovo that you did not hold the   view
                     15    that the running royalty rate that Lenovo pays   to
                     16    Qualcomm was inappropriate?
                     17          A.   No. As far as I can remember, from    the
                     18    moment I discovered what it was through today,   I felt
                     19    it was excessive.
          17. PAGE 155:12 TO 156:11 (RUNNING 00:01:30.639)

                   12             Q.  Earlier today you discussed your
                   13      understanding that Lenovo requires Qualcomm modem
                   14      chips for Lenovo's high-end phones; is that correct?
                   15             A.  Yes.
                   16             Q.  Has there ever been a time, since you've
                   17      been employed at Lenovo, when you had a different
                   18      understanding?
                   19             A.  Not that I can recall.
                   20             Q.  Mr. Blumberg, sitting here today, can you
                   21      think of any options for Lenovo to negotiate a
                   22      royalty with Qualcomm that Lenovo feels is -- is
                   23      appropriate, while Lenovo requires Qualcomm's modem
                   24      chips?
                   25                 MR. HOLTZ: Objection. Calls for expert
             00156:01           opinion.
                   02                 THE WITNESS: Not offhand. Again, it's my
                   03           understanding that at this point, Motorola is --
                   04           is focused on high-end phones, and that Motorola
                   05           continues to believe that the only viable path
                   06           to a high-end phone is a Qualcomm chipset.
                   07                 And while that's the case, we do not feel
                   08           comfortable terminating the license. In the
                   09           absence of the ability to terminate the license,
                   10           we don't feel we have much negotiating power to


CONFIDENTIAL                                                                          page 5
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 7 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                     11           set new terms with Qualcomm.
          18. PAGE 156:13 TO 156:14 (RUNNING 00:00:06.454)

                     13          Q.   Mr. Blumberg, if I could refer you back
                     14    to QX3655.
          19. PAGE 156:16 TO 158:09 (RUNNING 00:02:25.537)

                   16             Q.  And this is the June 28th, 2013, amendment
                   17      to the subscriber unit license agreement between
                   18      Qualcomm and Lenovo; is that right?
                   19             A.  Yes.
                   20             Q.  And I believe you testified earlier today
                   21      that this agreement was signed in the context of the
                   22      negotiation in which you were told that if Lenovo did
                   23      not have a license, it would be unable to purchase
                   24      modem chips from Qualcomm; is that correct?
                   25             A.  Yes.
             00157:01             Q.  Could you please tell me everything you
                   02      recall about what you were told regarding Lenovo's
                   03      ability to purchase Qualcomm modem chips without a
                   04      license?
                   05             A.  My direct involvement in the negotiation
                   06      was an initial meeting with Eric Reifschneider, who
                   07      at that time Qualcomm's head of licensing. At that
                   08      initial meeting, we explained that we were
                   09      contemplating terminating the license through
                   10      whatever mechanism we thought was applicable. And
                   11      Mr. Reifschneider was very calm about it, and said
                   12      that we should feel free to do that, but if we did,
                   13      we would no longer be able to purchase Qualcomm
                   14      chips.
                   15                 I don't remember the exact conversation
                   16      that followed, but I did -- because I was so
                   17      surprised by that assertion, I did ask some follow-up
                   18      questions and -- and was assured that he really meant
                   19      it, and that it was Qualcomm's policy not to sell
                   20      chips unless you had a then-in-force patent license.
                   21                 Subsequent to that meeting, my colleague,
                   22      Ms. Tsirigotis, engaged in much more substantive
                   23      negotiations, which I believe led to this amendment
                   24      and the subsequent amendments. And she engaged with
                   25      members of Mr. Reifschneider's licensing department.
             00158:01      And it's my understanding from Ms. Tsirigotis that
                   02      that same assertion was repeated numerous times
                   03      during the negotiation of these amendments by the
                   04      licensing staff at Qualcomm.
                   05             Q.  And so this meeting with Mr. Reifschneider
                   06      would have taken place sometime before June 28th,
                   07      2013?
                   08             A.  It was in the spring of 2013, but I don't
                   09      remember the exact date.
          20. PAGE 158:21 TO 161:21 (RUNNING 00:04:12.571)

                   21            Q.   And how did Mr. Reifschneider's statement,
                   22      that Lenovo would be unable to purchase Qualcomm
                   23      modem chips without a license, impact your assessment
                   24      of Lenovo's options in the licensing negotiation?
                   25            A.   After checking with our business people
             00159:01      and confirming that they definitely needed access to
                   02      Qualcomm chips, it was clear that terminating the
                   03      agreement and risking lack of supply was not an
                   04      option. And so we had to negotiate basically with
                   05      one hand tied behind our back, because we did not
                   06      have the option to walk away from the deal, which is
                   07      why we were unable to get any movement on pricing,


CONFIDENTIAL                                                                          page 6
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 8 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                    Qualcomm

                   08      and we felt reasonably lucky to be able to at least
                   09      hold the line on which patents got licensed back to
                   10      Qualcomm.
                   11            Q.    And when you say much movement on pricing,
                   12      you're referring to the running royalty rate to
                   13      Qualcomm?
                   14            A.    That's correct.
                   15            Q.    Is it your experience in licensing
                   16      negotiations with licensors other than Qualcomm that
                   17      there is movement on pricing in licensing
                   18      negotiations?
                   19            A.    Absolutely. In the absence of the
                   20      exercise of extralegal market power, when you're in a
                   21      patent licensing negotiation, if one of the parties
                   22      disagrees on a major term, like pricing, the parties
                   23      have the ability to walk away and settle the matter
                   24      in any number of other ways, including agreeing to
                   25      disagree and -- and not engaging further, mediation,
             00160:01      arbitration, or litigation, all of which may result
                   02      in significant changes to the terms the parties are
                   03      entitled to.
                   04                  But in the absence of any reasonable
                   05      dispute resolution alternatives, you can't negotiate
                   06      very effectively, because the alternatives are agree
                   07      or you're out of that business.
                   08            Q.    To be clear, when you -- when you just
                   09      said agree or you're out of the business, are you
                   10      referring to --
                   11            A.    I'm referring to the fact that in the
                   12      Qualcomm situation, if we couldn't have access to the
                   13      Qualcomm chips, then the market segment that required
                   14      high-end phone chips for high-end phones would be
                   15      foreclosed.
                   16            Q.    And referring back to QX3655, on page 2,
                   17      there's a section titled "Termination," at 13.5.1.
                   18      Do you see that?
                   19            A.    I do.
                   20            Q.    And is this the -- the termination for
                   21      provision convenience that you've referred to in your
                   22      testimony throughout the day?
                   23            A.    It is.
                   24            Q.    And you've testified that Lenovo has never
                   25      exercised the termination for convenience provision
             00161:01      in its license with Qualcomm; is that correct?
                   02            A.    That is correct.
                   03            Q.    And why has Lenovo never exercised the
                   04      termination for convenience provision in its license
                   05      with Qualcomm?
                   06            A.    As I mentioned, I think earlier today, on
                   07      those occasions when it was discussed or considered,
                   08      the response from our business was always, we can't
                   09      risk the supply. So it's not a viable option,
                   10      because we don't know whether Qualcomm would follow
                   11      through on their threat to cut off supply, but we
                   12      can't take that risk.
                   13            Q.    And sitting here today, can you think of
                   14      any point when it would have been a viable option to
                   15      take the risk to terminate the Qualcomm license?
                   16                  MR. HOLTZ: Objection. Lacks foundation.
                   17                  THE WITNESS: Not to the best of my
                   18           recollection. I believe that either Lenovo or
                   19           Motorola, or both, were sufficiently dependent
                   20           on Qualcomm chips that it was not a viable
                   21           alternative.




CONFIDENTIAL                                                                          page 7
                 Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 9 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

          21. PAGE 166:15 TO 167:01 (RUNNING 00:00:48.942)

                   15            Q.   And CX2093 bears Bates
                   16      MOTO-QUALSUB-01102003. And I'd like to refer you to
                   17      the first e-mail in the -- in the chain, so the last
                   18      e-mail as it appears in the document, which is from
                   19      Mr. Offer, dated December 16th, 2015. Do you see
                   20      that?
                   21            A.   Yes, it looks like it spans from the first
                   22      page to the -- or does it? I'm trying to see where
                   23      it starts.
                   24                 Ah. The very beginning is just at the
                   25      bottom of page 1, and then it continues on page 2.
             00167:01      Yes.
          22. PAGE 169:07 TO 170:16 (RUNNING 00:01:48.851)

                   07            Q.   And so CX2093 reflects discussion of a
                   08      call involving you, Ms. Tsirigotis, Mr. Offer, and an
                   09      Eric, regarding the CPLA; is that right?
                   10            A.   And that would have been Eric
                   11      Reifschneider.
                   12            Q.   That's my next question. Thank you.
                   13                 And in -- in item 3, the -- the text goes
                   14      on to read: "On that call, Mr. Reifschneider once
                   15      more made another threat about continued chip supply
                   16      if we do not have a license."
                   17                 Do you see that?
                   18            A.   I do.
                   19            Q.   Do you recall Mr. Reifschneider making a
                   20      threat about continued chip supply if Lenovo does not
                   21      have a license in the December 2015 time frame?
                   22            A.   I can't say specifically that I do
                   23      remember it. He -- he certainly made that threat to
                   24      me more than once, so this could have been one of
                   25      those occasions, but I don't recall.
             00170:01            Q.   And on how many occasions are -- withdraw
                   02      the question.
                   03                 About how many occasions do you recall
                   04      Mr. Reifschneider making a threat about continued
                   05      chip supply if Lenovo did not have a license?
                   06            A.   I'd say at least two or three.
                   07                 And -- and just a little bit more on this
                   08      point, I think, again -- it's a little bit hazy, but
                   09      I think this may have been specifically in the
                   10      context of pressuring us to sign the China license.
                   11                 We were one of the last Qualcomm customers
                   12      to sign the China license, because we had additional
                   13      terms that we were insisting on. And I think, again,
                   14      this threat to supply was used to -- to push us
                   15      towards caving on some terms and signing the China
                   16      license.
          23. PAGE 171:12 TO 175:03 (RUNNING 00:04:54.129)

                     12          (Exhibit CX2079 was marked for identification.)
                     13    BY MR. KEHL:
                     14          Q.   And CX2079 bears Bates
                     15    LENOVO-QUALSUB-00013373.
                     16               And I'd like to refer you to an e-mail
                     17    from you, that begins on the bottom of page 4 of the
                     18    exhibit and carries over to page 5. Do you see that?
                     19          A.   I do.
                     20          Q.   And in this e-mail, you write that -- in
                     21    the second sentence -- "Lenovo's strongest leverage
                     22    in discussions with Qualcomm is Lenovo's threat to
                     23    terminate the license with Qualcomm and cease paying
                     24    Qualcomm any royalties."


CONFIDENTIAL                                                                          page 8
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 10 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                    Qualcomm

                   25                 Do you see that?
             00172:01            A.   Yes.
                   02            Q.   And your e-mail goes on to say, "However,
                   03      there is a concern. Qualcomm has threatened to stop
                   04      selling its chips to Lenovo if Lenovo terminates the
                   05      license."
                   06                 Do you see that?
                   07            A.   Yes.
                   08            Q.   Do you understand that to be a reference
                   09      to the threat that Mr. Reifschneider has made that
                   10      you discussed earlier today?
                   11            A.   I do.
                   12            Q.   And then the last sentence of your
                   13      e-mail -- last sentence of this paragraph in your
                   14      e-mail reads: "Thus, before Lenovo terminates its
                   15      license with Qualcomm, we must ensure that Lenovo has
                   16      a safe supply of chips necessary for its ongoing
                   17      phone production."
                   18                 Do you see that?
                   19            A.   Yes.
                   20            Q.   Do you recall advising Mr. Eigen and
                   21      others at Lenovo of the need for assurance of safe
                   22      supply of modem chips before terminating the license
                   23      with Qualcomm?
                   24            A.   This e-mail certainly refreshes my
                   25      recollection on that point, yes.
             00173:01            Q.   And -- and were you giving that advice for
                   02      the same reasons you've testified to earlier today?
                   03            A.   Yes. I -- I believe that Qualcomm would
                   04      make good on their threat, and therefore, I didn't
                   05      want to be in a position of -- of advocating a
                   06      position that would ultimately leave our business
                   07      without necessary supply.
                   08            Q.   And then I'd like to refer you to another
                   09      e-mail from you, Mr. Blumberg, on page 2 of this
                   10      e-mail.
                   11            A.   Yes.
                   12            Q.   And in the last paragraph, you have a
                   13      sentence that begins, "In particular, what would
                   14      Lenovo do if Qualcomm and/or MediaTek experienced a
                   15      natural disaster that prevented it from delivering
                   16      chips for three-plus months? The legal situation
                   17      Lenovo is facing is quite similar, as there is a risk
                   18      Lenovo could lose its supply of chips for a
                   19      substantial period of time."
                   20                 Do you see that?
                   21            A.   I do.
                   22            Q.   Could you please just describe what you
                   23      meant by that?
                   24            A.   I think, in this context, I was trying to
                   25      communicate to our procurement department the risk of
             00174:01      losing our supply, and the fact that even if we took
                   02      the most drastic legal action possible, and were
                   03      successful, it could be at least three months before
                   04      we could legally force Qualcomm or another supplier
                   05      to continue supplying chips to us.
                   06                 And so I was trying to put it in the
                   07      context of a similar situation with a natural
                   08      disaster, like an earthquake, that would shut down a
                   09      supplier's factory.
                   10            Q.   You also reference MediaTek in your
                   11      e-mail. Do you see that?
                   12            A.   I do.
                   13            Q.   Do you recall how MediaTek factored into
                   14      these discussions in -- in the 2013 time frame?
                   15            A.   I believe it was my understanding at the
                   16      time that Qualcomm had actually provided a patent

CONFIDENTIAL                                                                          page 9
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 11 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                   17      license to MediaTek. I don't remember what the
                   18      financial terms were, but one of the more interesting
                   19      terms of that license that Qualcomm -- patent license
                   20      that Qualcomm had granted to MediaTek was the
                   21      requirement that MediaTek was only authorized to sell
                   22      chips to those companies that had a license with
                   23      Qualcomm.
                   24                 And I believe it was our expectation that
                   25      if we terminated our license with Qualcomm, not only
             00175:01      would Qualcomm cut off our supply, but Qualcomm would
                   02      also exercise its right basically to enjoin MediaTek
                   03      from supplying us as well.
          24. PAGE 175:23 TO 177:07 (RUNNING 00:01:58.949)

                   23            Q.   And just with respect to MediaTek
                   24      generally, as a supplier, did you ever hear from the
                   25      business people with whom you've interfaced that
             00176:01      MediaTek would be an option for Lenovo to replace
                   02      Qualcomm for modem chips in high-end phones?
                   03            A.   No. And -- and clearly the issue here
                   04      was, we were worried not only about losing access to
                   05      Qualcomm chips for high end, we were also worried
                   06      about losing access to MediaTek for midrange and
                   07      low-end phones.
                   08            Q.   And to be clear, the -- the concern about
                   09      losing access to MediaTek chips for low-end phones
                   10      was animated by your understanding of an agreement
                   11      between Qualcomm and MediaTek. Is that right?
                   12            A.   That's correct.
                   13            Q.   And then -- I'm just referring back to
                   14      your e-mail that begins on page 4 of CX2079.
                   15            A.   Yes.
                   16            Q.   And your sentence that reads: "Further,
                   17      Qualcomm has threatened to force its chip licensees,
                   18      including MediaTek, to stop selling mobile phone
                   19      chips to Lenovo if Lenovo terminates its license."
                   20                 Do you see that?
                   21            A.   I do.
                   22            Q.   Could you please tell me everything that
                   23      you recall about that threat?
                   24            A.   I believe it was in the same conversation
                   25      with -- with Eric Reifschneider, where he said not
             00177:01      only would -- would Qualcomm no longer sell us chips,
                   02      but none of Qualcomm's chip licensees would sell us
                   03      chips, either, and that included MediaTek.
                   04            Q.   And are -- are you referring to the -- the
                   05      conversation that would have taken place in the
                   06      spring of 2013?
                   07            A.   Yes.
          25. PAGE 177:20 TO 179:18 (RUNNING 00:02:42.976)

                   20            Q.   And Mr. Reifschneider provides a summary
                   21      of a -- a proposal for a strategic fund agreement in
                   22      his e-mail in CX2079. Do you see that?
                   23            A.   Yes.
                   24            Q.   And do you understand that proposed
                   25      strategic fund agreement to be the same proposal that
             00178:01      we -- we were discussing earlier, in the context of
                   02      Mr. Offer's December 2015 meeting summary?
                   03            A.   It's the same concept. The -- the
                   04      specifics evolve quite substantially over the -- the
                   05      several years that this discussion went along.
                   06            Q.   And what's your high-level understanding
                   07      of the -- the concept embodied in the proposed
                   08      strategic fund agreement?
                   09            A.   Basically it was an incentive to use

CONFIDENTIAL                                                                          page 10
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 12 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                   10      exclusively, or nearly exclusively, Qualcomm chips,
                   11      by providing discounts, either on the royalties or on
                   12      the price of the chips themselves, in relation to
                   13      the -- the percentage of Qualcomm parts as
                   14      presented -- overall parts in our mobile phones.
                   15             Q.  And on page 7 of CX2079, at the bottom of
                   16      the e-mail, Mr. Reifschneider identifies certain
                   17      conditions for Qualcomm to enter into the strategic
                   18      fund agreement. Do you see that section?
                   19             A.  I do.
                   20             Q.  And so the -- the first condition is that
                   21      Lenovo would need to enter into a 4G SULA covering
                   22      both the FDD and TDD modes of LTE with Qualcomm that
                   23      is generally on Qualcomm standard terms, including
                   24      royalties of 4 percent of the net selling price of
                   25      the license subscriber devices, and accept that the
             00179:01      royalty rates in effect under the current 3G SULA
                   02      will not be changed. Do you see that?
                   03             A.  Yes.
                   04             Q.  What do you understand a "4G SULA" to be
                   05      in reference to?
                   06             A.  I don't remember what the "SU" stands for,
                   07      but it's the license agreement of -- of some --
                   08      patent license agreement of some flavor.
                   09             Q.  Covering LTE cellular patents?
                   10             A.  Yes. And -- and specifically what he's
                   11      saying is for phones that don't have 3G, the royalty
                   12      rate would be 4 percent; for phones that have 3G
                   13      and 4G, then the 3G rates, which are 5 percent, would
                   14      apply.
                   15             Q.  And did you understand Lenovo's entering
                   16      into a 4G SULA with Qualcomm to be a condition on
                   17      Qualcomm's strategic fund offer?
                   18             A.  At this point, yes, I did.
          26. PAGE 179:19 TO 179:23 (RUNNING 00:00:13.096)

                     19          Q.   And was there ever a time when that was
                     20    not a condition on the strategic fund offer?
                     21          A.   I don't remember how the strategic fund
                     22    negotiations went, so I can't say whether it was or
                     23    was not always a requirement.
          27. PAGE 180:09 TO 180:14 (RUNNING 00:00:19.279)

                     09          Q.   And what is your understanding of how
                     10    accepting Qualcomm's offered strategic fund would
                     11    impact Lenovo's modem chip selection?
                     12          A.   Would have given very strong financial
                     13    incentive to increase the use of Qualcomm chips
                     14    versus competing chips.
          28. PAGE 187:23 TO 189:24 (RUNNING 00:02:54.538)

                   23            Q.   And in your experience, do parties to
                   24      licensing negotiations assess the anticipated outcome
                   25      of any litigation when evaluating their position in
             00188:01      the -- in the negotiation?
                   02            A.   I can't speak to everyone, but certainly
                   03      that's the number one thing I use to assess whether I
                   04      want to sign a license, is a careful analysis of
                   05      whether litigation and the likely outcome of
                   06      litigation, plus the expense, taking into account the
                   07      time value of money and so on, is ultimately greater
                   08      than or less than the negotiated alternative.
                   09                 And I'm very pragmatic; when the
                   10      negotiated alternative is clearly less expensive, I'm
                   11      happy to take a license. When the negotiated


CONFIDENTIAL                                                                          page 11
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 13 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                   12      alternative is equal to or greater than the likely
                   13      litigation outcome, I'm not ready to sign, and I'm
                   14      ready to keep negotiating and/or litigating as
                   15      necessary. That's certainly been my -- my
                   16      experience, not only for myself, but at least for the
                   17      more successful licensing folks that I've dealt with
                   18      over the years.
                   19            Q.   And how, if at all, does that assessment
                   20      differ vis-a-vis Qualcomm?
                   21            A.   Well, as I've said, when the dispute
                   22      resolution is either keep talking or use some legal
                   23      means like going to court and letting a judge decide
                   24      for you, it's relatively easy to assess and figure
                   25      out where you stand.
             00189:01                 But unless you're facing someone who's got
                   02      100 patents, all of which have been just been
                   03      litigated 12 times successfully, the odds are
                   04      litigation is not that sure an outcome, so you -- you
                   05      have some basis to negotiate.
                   06                 When you're facing, as we've discussed, a
                   07      dispute resolution that says either you agree or you
                   08      can't get any more key supplies, it certainly changes
                   09      the balance of negotiating capabilities, and
                   10      basically makes you say, "Do I still want to be in
                   11      this business? Because I'm taking the risk that I
                   12      will be shut out immediately if I don't agree."
                   13                 And realistically, as I said before, even
                   14      if you were wildly successful, the quickest legal
                   15      resolution to that -- at least in the US -- you're
                   16      looking at months and months, if not a year or more,
                   17      without supply, which would be, if not fatal, then
                   18      nearly fatal to almost any company in this business.
                   19            Q.   And just to be clear for the record, when
                   20      you're referring to negotiating with a -- with a
                   21      counterparty that could remove supply, you're
                   22      referring to Qualcomm; is that right?
                   23            A.   In this case, that was our -- that was the
                   24      threat we received, and one we took seriously, yes.
          29. PAGE 190:03 TO 191:12 (RUNNING 00:01:48.131)

                   03                 Have you noticed any differences in the
                   04      level of technical information provided by licensors
                   05      other than Qualcomm, as compared to Qualcomm?
                   06             A.  Yes and no. We were in sort of an unusual
                   07      situation with Qualcomm, as I said, because the
                   08      license already existed at the time that I got
                   09      involved with the engagement.
                   10                 Typically, you'll see technical engagement
                   11      in a licensing scenario before there is a license, as
                   12      part of the licensor's practice to convince the
                   13      licensee why they need a license.
                   14                 So in circumstances like that, you
                   15      typically have lots of claim charts outlining the
                   16      licensor's best patents, how they cover the
                   17      licensee's products, arguments, or at least
                   18      presentations about how there's no alternative, and
                   19      so on.
                   20                 But of course if you already have a
                   21      license, at least arguably there's no point in going
                   22      through that, because you're already past that point.
                   23                 In this case where we -- we're
                   24      contemplating termination, in the absence of the
                   25      ability to cut off supply, we might have gone through
             00191:01      that same kind of arrangement where Qualcomm would
                   02      have been incented to give us technical and legal
                   03      presentations to explain why it would be a bad idea


CONFIDENTIAL                                                                          page 12
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 14 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                     04    to terminate, why litigation might result in a worse
                     05    outcome than the license we already had.
                     06               But we never got to those discussions,
                     07    because Qualcomm didn't feel they needed to. They
                     08    basically said, "If you don't need our chips
                     09    anymore" -- and like the earlier e-mail said, "if you
                     10    don't need MediaTek's chips anymore, go ahead and
                     11    terminate. But if you do, then, you know, why would
                     12    we waste our time with a technical discussion?"
          30. PAGE 197:02 TO 199:11 (RUNNING 00:02:51.208)

                   02            (Exhibit Apple Blumberg 1 was marked for
                   03      identification.)
                   04      BY MR. RENNER:
                   05            Q.    Apple Exhibit 1, for the record, bears the
                   06      Bates stamp LENOVO-QUALSUB-00013080.
                   07                  Can you identify this exhibit for me, sir,
                   08      as an e-mail chain, copying yourself and others at
                   09      Lenovo, in November of 2013?
                   10            A.    That's what it appears to be.
                   11            Q.    And I'd like to ask you a few questions
                   12      about the e-mail from a Jay Clemens; that's at the
                   13      bottom of the first page of the exhibit.
                   14            A.    Yes.
                   15            Q.    In the first paragraph of the e-mail,
                   16      Mr. Clemens writes, at the third sentence, quote:
                   17      "YY expressed frustration over the fact that we have
                   18      been paying too much (particularly in China) and
                   19      questioned why we have not yet concluded a better
                   20      deal with Qualcomm."
                   21                  Do you see that?
                   22            A.    I do.
                   23            Q.    Do you have any understanding as to what
                   24      that means?
                   25            A.    Generally. Is there any particular thing
             00198:01      you'd like me to talk about?
                   02            Q.    Who is YY?
                   03            A.    Our CEO.
                   04            Q.    And then at the bottom of this e-mail --
                   05      still on the first page, at the bottom of the first
                   06      page -- paragraph begins, quote, "By the way, I think
                   07      the team should be commended for putting us in the
                   08      position to negotiate a new deal. We had a horrible
                   09      contract of indefinite duration, but now we have the
                   10      opportunity to significantly improve the company's
                   11      financial position."
                   12                  Do you have any understanding as to which
                   13      contract of indefinite duration is being referred to
                   14      here?
                   15            A.    I believe it was the original underlying
                   16      rest-of-world license agreement that came out of
                   17      Legend.
                   18            Q.    And did you have discussions with others
                   19      at Lenovo about the fact that that agreement was, in
                   20      sum or substance, a horrible deal for Lenovo?
                   21            A.    Yes.
                   22            Q.    And Mr. Clemens expresses the view that
                   23      Lenovo now has, quote, "the opportunity to
                   24      significantly improve the company's financial
                   25      position."
             00199:01                  Do you see that?
                   02            A.    Yes.
                   03            Q.    Did that ever happen with respect to this
                   04      horrible original SULA with Qualcomm?
                   05            A.    Basically my -- my recollection is that he
                   06      was talking about the fact that we had negotiated a


CONFIDENTIAL                                                                          page 13
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 15 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                     07    termination right as giving us some leverage. But as
                     08    I've discussed earlier, we -- we never seriously
                     09    contemplated using that, and we never threatened to
                     10    use it in any meaningful way, once we learned of
                     11    Qualcomm's intent to cut off our supply if we did.
          31. PAGE 213:06 TO 214:01 (RUNNING 00:01:11.598)

                   06            (Exhibit Apple Blumberg 4 was marked for
                   07      identification.)
                   08      BY MR. RENNER:
                   09            Q.   Showing you a document that I've marked as
                   10      Apple Blumberg Exhibit 4. Apple Blumberg Exhibit 4
                   11      is, I believe, a PowerPoint that bears the Bates
                   12      stamp MOTO-QUAL-01830543.
                   13            A.   Yes.
                   14            Q.   And it's captioned "Qualcomm Update." Do
                   15      you see that?
                   16            A.   I do.
                   17            Q.   I understand that this document was
                   18      produced from your custodial files. Taking a look at
                   19      the contents of the slide, can you tell me if you
                   20      believe you would have seen this document before?
                   21            A.   Probably. Yes, it's likely that I did see
                   22      it.
                   23            Q.   Do you have any understanding as to the
                   24      context in which the document was created?
                   25            A.   I'm going to need a couple minutes, just
             00214:01      to read through it.
          32. PAGE 214:03 TO 215:05 (RUNNING 00:01:14.198)

                   03            A.   I have refreshed my recollection probably
                   04      about as far as it's going to get.
                   05            Q.   So what, if anything, can you recall,
                   06      sitting here today, sir, about the context in which
                   07      the document was created?
                   08            A.   I think it was probably created by one of
                   09      the Motorola attorneys for at least internal
                   10      discussion within the legal department, possibly
                   11      presentation to some of the senior execs, to talk
                   12      about possible strategies to use in our dealings with
                   13      Qualcomm.
                   14            Q.   In looking at slide 3, again navigating by
                   15      the slides -- by the numbers embedded on the bottom
                   16      left --
                   17            A.   Yes.
                   18            Q.   -- slide captioned "Negotiation Progress"?
                   19            A.   Yes.
                   20            Q.   Third bullet reads, quote, "QC says they
                   21      want to be partners, but we see no sign of reducing
                   22      royalties without a fight, due to QC monopoly power."
                   23                 Do you see that?
                   24            A.   Yes.
                   25            Q.   Do you recall any discussions about
             00215:01      Qualcomm's monopoly power at Lenovo?
                   02            A.   I believe this comes out of the same
                   03      notion, particularly on the Motorola side, that there
                   04      were no viable alternatives for high-end phones
                   05      beyond the Qualcomm chipset.
          33. PAGE 215:12 TO 218:24 (RUNNING 00:04:09.559)

                     12          (Exhibit Apple Blumberg 5 was marked for
                     13    identification.)
                     14    BY MR. RENNER:
                     15          Q.   Apple Exhibit 5 bears the Bates stamp
                     16    MOTO-QUAL-01935722. Can you identify this document


CONFIDENTIAL                                                                          page 14
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 16 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                    Qualcomm

                   17      for me, sir, as notes of a meeting between on the one
                   18      hand Lenovo and Motorola, and on the other hand
                   19      representatives of Qualcomm?
                   20             A.   It's what the -- the top couple of lines
                   21      would certainly indicate.
                   22             Q.   And you're identified as an attendee on
                   23      the Lenovo side of the ledger; is that right?
                   24             A.   Yes.
                   25             Q.   Take as much time as you need to refresh
             00216:01      your recollection, or orient yourself in -- in the
                   02      document, and I'll tell you that the document looks
                   03      as if one of the things that's being discussed is the
                   04      China license. But you can take the time you need.
                   05                  I'm going to ask you a set of questions
                   06      about the last paragraph on the first page. So I can
                   07      get started with that, and you can tell me if you
                   08      need to read more, or you can read the document and
                   09      then let me know we you're ready to talk. Whatever
                   10      is best for you.
                   11             A.   Why don't you start with your questions,
                   12      and I'll see how much more I need to review.
                   13             Q.   Fair enough, sir.
                   14                  Last paragraph on the first page of Apple
                   15      Exhibit 5 reads, quote, "When asked for feedback on
                   16      considerations to achieve a competitive rate, they
                   17      responded that QTL has sums of money available for a
                   18      strategic fund."
                   19                  Do you see that?
                   20             A.   Yes.
                   21             Q.   First question -- well, first, can you
                   22      tell me how -- what you understand this sentence to
                   23      mean?
                   24             A.   As we discussed earlier today, Qualcomm,
                   25      as part of the negotiations, had suggested the idea
             00217:01      of what they called a strategic fund that would be
                   02      money Qualcomm would pay back to Lenovo to be used
                   03      for marketing, product development, and other related
                   04      activities, as an incentive to use Qualcomm chips,
                   05      and also as an incentive to sign up for some of these
                   06      licensing deals.
                   07             Q.   Was there a gap between the rate that
                   08      Qualcomm was interested in charging in this
                   09      negotiation and the royalty that Motorola was -- that
                   10      Motorola and Lenovo were seeking?
                   11             A.   Yes. There was -- in fact to this day --
                   12      a gap between what we feel would be reasonable and
                   13      what Qualcomm is charging.
                   14             Q.   And did Qualcomm propose in this meeting a
                   15      strategic fund to help close that gap?
                   16             A.   Yes. Not only in this meeting, but
                   17      through many of the discussions that we had over the
                   18      years.
                   19             Q.   In many of the discussions that you've had
                   20      over the years with Qualcomm, Qualcomm has proposed
                   21      strategic funds to help close the gap between Lenovo
                   22      on the one hand and Qualcomm on the other with
                   23      respect to the royalty rate?
                   24                  MR. HOLTZ: Objection. Calls for
                   25            speculation.
             00218:01                  THE WITNESS: Yes. In -- in general, the
                   02            way that Christian, who is typically the
                   03            negotiator on the financial terms, would discuss
                   04            it with Qualcomm was effectively a total cost of
                   05            using Qualcomm: Cost of chips, cost of
                   06            royalties, and so on.
                   07                  And so Qualcomm was basically saying,
                   08            "Well, we can address the total cost through

CONFIDENTIAL                                                                          page 15
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 17 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                     09         this strategic fund by doing things that will
                     10         make it effectively less expensive."
                     11    BY MR. RENNER:
                     12          Q.   And counsel for Qualcomm suggested that
                     13    we're speculating. Are we speculating here, or is
                     14    this something that Qualcomm actually said in
                     15    meetings, that this was a way to close the gap
                     16    between Lenovo and Qualcomm with respect to the
                     17    royalty rate?
                     18               MR. HOLTZ: Objection. Vague. Calls for
                     19         speculation.
                     20               THE WITNESS: In meetings that I attended,
                     21         Qualcomm did discuss the strategic fund as a way
                     22         to make the deal more economically palatable to
                     23         Lenovo, both for the license and for use of
                     24         Qualcomm chips overall.
          34. PAGE 228:20 TO 230:07 (RUNNING 00:01:36.469)

                   20            Q.   Is it correct that you used to work at
                   21      Intellectual Ventures?
                   22            A.   Yes.
                   23            Q.   Is Intellectual Ventures a patent
                   24      licensing company?
                   25            A.   It is.
             00229:01            Q.   Did you negotiate patent licensing
                   02      agreements on behalf of Intellectual Ventures as the
                   03      licensor?
                   04            A.   Yes.
                   05            Q.   Based on your experience, could you
                   06      compare the relative leverages that Intellectual
                   07      Ventures had in licensing negotiations with the
                   08      leverage that Qualcomm has in licensing negotiations?
                   09            A.   IV had far less leverage, because their
                   10      only recourse in case of a -- an uncooperative or a
                   11      resistant licensee was ultimately the threat of
                   12      litigation. Whereas, as I've said repeatedly,
                   13      Qualcomm not only had that, but also the threat of
                   14      cutting off vital supply.
                   15            Q.   Is it your -- do you think that it is this
                   16      additional leverage that Qualcomm has that is a
                   17      primary source of the royalties that Qualcomm is able
                   18      to negotiate, rather than the underlying strength of
                   19      Qualcomm's patent portfolio?
                   20                 MR. HOLTZ: Objection. Calls for
                   21           speculation and also calls for expert opinion.
                   22                 THE WITNESS: Unquestionably. In my
                   23           experience, not only was I responsible for
                   24           patent licensing at Intellectual Ventures, but I
                   25           spent more than five years at Rambus, where I
             00230:01           was the VP of licensing, and signed agreements
                   02           totaling in excess of more than $1.5 billion.
                   03                 And I will tell you that Qualcomm has a
                   04           much easier time of negotiating very high
                   05           royalties because they have this extralegal
                   06           remedy that was never available to me in any of
                   07           my licensing capacities.
          35. PAGE 271:23 TO 273:17 (RUNNING 00:02:24.509)

                   23            Q.   Here's what I'm trying to get at: You've
                   24      testified that you think Lenovo has agreed to higher
                   25      rates than it -- higher royalty rates in its patent
             00272:01      licenses with Qualcomm than it otherwise would agree
                   02      to, because of the chip supply threat; is that fair
                   03      to say?
                   04            A.   Yes.
                   05            Q.   So how could Qualcomm -- let me just ask

CONFIDENTIAL                                                                          page 16
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 18 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                   06      it open-ended: What could Qualcomm provide to you,
                   07      as much or as little as you think would suffice, to
                   08      demonstrate what a true FRAND royalty rate would be?
                   09            A.   If I understand one of the underlying
                   10      premises of this question and the preceding question,
                   11      you seem to be suggesting that if Qualcomm
                   12      demonstrated that everybody else had signed up to
                   13      similar terms, then that would demonstrate that
                   14      Qualcomm had not used market power in the chipset
                   15      arena to achieve these high royalty rates. I'd argue
                   16      just the opposite, that they had been wildly
                   17      successful in their illegal activity, because they
                   18      had gotten everyone to submit to this threat.
                   19                 But putting that interpretation aside,
                   20      what would it take, an ironclad guarantee from
                   21      Qualcomm that whether we have a license or not, they
                   22      will continue to sell us chips at prices no less
                   23      favorable than they sell to their most favored
                   24      customers.
                   25            Q.   If Qualcomm were to show you a licensing
             00273:01      agreement that it had entered into with a cell phone
                   02      manufacturer who never once bought Qualcomm's chips,
                   03      would that at least be relevant to you, that the
                   04      terms under that agreement probably have nothing to
                   05      do with any chip supply threat?
                   06                 MR. KEHL: Object to the form of the
                   07           question.
                   08                 THE WITNESS: No, for the following
                   09           reason. One of the things that courts will look
                   10           to in assessing the reasonableness of a license
                   11           is other licenses. Because I believe Qualcomm's
                   12           licensing results are so thoroughly tainted by
                   13           its improper behavior, threatening supply, it
                   14           has established a very good track record of
                   15           excessive royalty rates the court might
                   16           otherwise take to be an indication of the true
                   17           value of that portfolio.
          36. PAGE 275:18 TO 276:12 (RUNNING 00:00:54.422)

                   18            Q.   Do you know why Lenovo has not gone to the
                   19      contract manufacturing model, if it appears that it
                   20      results in a pretty substantial reduction in the
                   21      royalty rate?
                   22            A.   Until we acquired Motorola, we hadn't
                   23      realized that was a possibility. Also, until around
                   24      the time we were acquiring Motorola, we didn't have
                   25      the ability to terminate the Qualcomm license, and
             00276:01      the Qualcomm license in place with Lenovo does not
                   02      permit the contract manufacturing alternative.
                   03                 So unless we terminated the license with
                   04      Qualcomm, went to the contract manufacturing route,
                   05      and risked our entire relationship with Qualcomm, we
                   06      couldn't get there.
                   07            Q.   What do you mean, risked your entire
                   08      relationship with Qualcomm?
                   09            A.   Qualcomm at various points during the
                   10      negotiation made it clear they would take our
                   11      termination as a hostile act and would not receive
                   12      that kindly.
          37. PAGE 276:13 TO 277:01 (RUNNING 00:00:35.964)

                     13          Q.   All right. But Qualcomm has not insisted
                     14    that Motorola take out a direct license, correct?
                     15          A.   That's correct, to the best of my
                     16    knowledge. They did threaten repeatedly, as I
                     17    mentioned, to close the ability to continue using

CONFIDENTIAL                                                                          page 17
                Case 5:17-cv-00220-LHK Document 1161-2 Filed 01/07/19 Page 19 of 19
Case Clip(s) Detailed Report
Saturday, January 05, 2019, 10:22:48 PM

                                                             Qualcomm

                   18      contract manufacturing.
                   19            Q.   But they've never done that, correct?
                   20            A.   Not as far as I know.
                   21            Q.   And I think you testified earlier -- but
                   22      let's just make sure it's in the record -- that to
                   23      your knowledge, Qualcomm has never told Lenovo or
                   24      Motorola, "Motorola, either sign a direct license or
                   25      we're cutting off your chips," correct?
             00277:01            A.   I don't recall such a conversation.
          38. PAGE 280:06 TO 280:19 (RUNNING 00:00:35.418)

                     06          Q.   Do you think that licensing agreements
                     07    that Qualcomm entered into in the early '90s are a
                     08    relevant comparison for the -- the reasonableness of
                     09    licensing terms that Qualcomm demands between 2013
                     10    and 2018?
                     11          A.   No.
                     12          Q.   Why not?
                     13          A.   The patent landscape as well as the
                     14    technology landscape has evolved immensely since
                     15    then, and my -- my impression, though I haven't
                     16    looked at this extensively recently, is that
                     17    Qualcomm's holdings relative to other participants in
                     18    the industry of relevant patents has decreased on a
                     19    percentage basis rather dramatically.




                                                                    TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:54:55.293)




CONFIDENTIAL                                                                                                          page 18
